UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT HAROLD SCOTT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cr-00164-RGD-DEM-1)


Submitted:   September 30, 2015           Decided:   January 20, 2016


Before NIEMEYER and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Suzanne V. Katchmar, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Elizabeth M. Yusi, Jay
V. Prabhu, Assistant United States Attorneys, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert     Harold    Scott,       Jr.,      appeals        his    conviction    for

conspiracy      to    produce    child      pornography,      production        of    child

pornography,      receipt       of    child    pornography,        use    of   interstate

commerce     facility      to    entice        a   minor     to     engage     in    sexual

activity, and destruction of records.                  On appeal, Scott contends

that the district court erred in admitting evidence of other

acts of misconduct pursuant to Fed. R. Evid. 404(b).                           Finding no

error, we affirm.

       We review a district court’s evidentiary rulings for abuse

of discretion.         United States v. Byers, 649 F.3d 197, 213 (4th

Cir. 2011).          “Evidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that

on a particular occasion the person acted in accordance with the

character.”       FED. R. EVID. 404(b)(1).             However, such evidence is

admissible to prove “motive, opportunity, intent, preparation,

plan, knowledge, identity, or absence of mistake or accident.”

FED. R. EVID. 404(b)(2); see United States v. Queen, 132 F.3d 991,

994 (4th Cir. 1997).             “Rule 404(b) is viewed as an inclusive

rule, admitting all evidence of other crimes or acts except that

which tends to prove only criminal disposition.”                          United States

v. Siegel, 536 F.3d 306, 317 (4th Cir. 2008) (internal quotation

marks omitted).         “To be admissible under Rule 404(b), evidence

must   be   (1)      relevant    to    an     issue   other   than       character;    (2)

                                              2
necessary; and (3) reliable.”               Id. (internal quotation marks

omitted).      The    evidence’s    prejudicial          effect    also    must    not

substantially outweigh its probative value.                    Byers, 649 F.3d at

206; see FED. R. EVID. 403.

     In this case, the critical issue at trial was not whether

the alleged offenses had occurred, but whether Scott was the

individual    who    had    committed   them.       To     prove   identity,        the

Government sought to present evidence relating to Scott’s prior

state convictions for extortion, conspiracy, and larceny.                          The

pattern of conduct alleged at Scott’s trial was, in all material

respects, strikingly similar to the conduct that underlay his

state    convictions.       Consequently,     the    prior-act       evidence       was

highly    probative    of   identity    and   thus       admissible       under    Rule

404(b).     See Queen, 132 F.3d at 996-97.               Moreover, the district

court’s careful limiting instructions to the jury mitigated any

possibility of unfair prejudice.            We therefore conclude that the

district court did not abuse its discretion in admitting the

evidence under Rule 404(b).

     Accordingly, we affirm the district court’s judgment.                          We

dispense     with    oral    argument    because         the    facts     and     legal

contentions    are    adequately   presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED

                                        3